Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 and 22-39 are pending and are under examination.

Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 for the reason(s) set forth below.  Full compliance with the sequence rules is required in response to this office action.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/471,583, filed on 6/20/19. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities: 
Please update the first paragraph of the specification to include the patent number for U.S. Patent Application No. 16/471,583 now US 10,881,731 January 5, 2021.
.
Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement filed 11/27/2020 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein in cite no# 3 and cite no#5 has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 8, there is a word missing between “agonist,” and “the QS21”..  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 22-28, 30, 32, 34 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,731 (‘731). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘731 claims disclose:
Claim 1: a method of adjuvanting the immune response of a subject to an antigen using a TLR4 agonist 3-de-O-acylated monophosphoryl lipid A and QS21, said method comprising the steps:
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21; 
Administering to the subject the antigen; 

Wherein the steps can be undertaken in any order, the TLR4 agonist and the QS21 are administered separately, and antigen may optionally be co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.

Claim 2: the ‘731 claims disclose a method of inducing an immune response in a subject using the TLR4 agonist 3-de-O-acylated monophosphoryl lipid A and QS21, said method comprising the steps of:
Administering the TLR4 agonist to the subject;
Administering the QS21 to the subject;
Wherein the steps are taken in either order, the TLR4 agonist and the QS21 are administered separately.
Claim 22-23: the ’731 claims disclose the TLR4 agonist and QS21 are administered to a location draining to the same lymph node.
Claims 28, 30, 32, and 34: the TLR4 agonist is a lipopolysaccharide i.e. 3-de-O-acylated monophosphoryl lipid A.
Claims 24-27: the TLR4 agonist and QS21 are administered within 6 hours of each other and are administered to a location draining to the same lymph node.
Claim 36: the “731 claims disclose the subject is human.
Claim 37: The ‘731 claims disclose the TLR4 agonist is formulated with liposomes and the QS21 is formulated with liposomes.
Claim 38: The ‘731 claims disclose the method of claim 1, thus the immunological response observed is non-inferior to the response observed with co-formulation.
Claim 39: the antigen is derived from a cancer cell or tumor cell.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  22, 24, 26, 27, 28-29 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The phrase “antigen may optionally be co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21” is confusing as it appears the same limitation is being repeated i.e. antigen co-formulated with the TLR4 agonist, the QS21; and  antigen co-formulated with each of the TLR4 agonist and QS21 is basically the same thing. Please clarify.
Claim 24, 26 and 27 : “administered within 6 hours” of what? It is not clear what the reference  regarding “administered within 6 hours”.
Regarding claim 38, the metes and bounds of “the immunological response observed is non-inferior to the response observed with co-formulation” is not clear. This is because it is not clear what type of immunological response observed with the co-formulation is being compared and also it is not clear what/which co-formulation is being compared.
Regarding claim 39, "e.g.” i.e. “for example” renders the claim indefinite because it is unclear whether the limitation(s) following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32-35 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 32 does not further limit the scope of claim 28 which already recites that the TLR4 agonist is a lipopolysaccharide.  
Claim 33 does not further limit the scope of claim 28 which recites that the TLR4 agonist is a lipopolysaccharide.  
Claim 34 does not further limit the scope of claim 29 which recites that the TLR4 agonist is a glucopyranosyl lipid adjuvant.  
Claim 35 does not further limit the scope of claim 29 which  already recites that the TLR4 agonist is a glucopyranosyl lipid adjuvant.  


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 22-23 and  28-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballou et al. WO 2015/150567 10/8/2015.
Claim 1: Ballou et al disclose a method for adjuvanting the immune response of a subject to an antigen using a TLR4 agonist and QS21, said method comprising the steps of 
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21
Administering to the subject the antigen;
Wherein the TLR4 agonist and the QS21 are administered separately i.e. a first immunogenic composition comprising an M72 related antigen and a first adjuvant, followed by administration of a second immunogenic composition comprising an M72 related antigen and a second adjuvant, wherein the first adjuvant is a TLR4 agonist or a QS21  and the second adjuvant is TLR4 agonist or QS21. Thus, by virtue of the first and second immunogenic composition the antigen is co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.
See page 2 lines 1-16, page 6 lines 4-14, page 14 lines 21-28, and page 15 lines 6-8.


Administering to the subject the TLR4 agonist;
Administering to the subject the QS21
Wherein the TLR4 agonist and the QS21 are administered separately in a first immunogenic composition and a second immunogenic composition in any order: first immunogenic composition comprising an M72 related antigen and a first adjuvant, followed by administration of a second immunogenic composition comprising an M72 related antigen and a second adjuvant, wherein the first adjuvant is a TLR4 agonist or a QS21  and the second adjuvant is TLR4 agonist or QS21. Thus, by virtue of the first and second immunogenic composition the antigen is co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.
See page 2 lines 1-16, page 6 lines 4-14, page 14 lines 21-30, and page 15 lines 6-8.

Claims 22-23: Ballou et al disclose the TLR4 and QS21 are administered to a location i.e. intradermal which drains to the same lymph node i.e. the dermal lymphatic network to the draining lymph nodes1.
Claims 28-35: Ballou et al teach that the TLR4 agonist is a lipopolysaccharide such as monophosphoryl lipid A (MPL) or 3-O-deacylated monophosphoryl lipid A (3D-MPL) or is glucopyranosyl lipid adjuvant (GLA). See page 14 lines 21-30.
Claim 36: Ballou et al teach that the subject is a human. See page 20 lines 14-15.
Claim 37: Ballou et al teach that the adjuvant of the first and second immunogenic composition is presented in the form of a liposome. See pages cited above and in addition page 15 lines 33-35.

Claim 39: the M72 antigen is derived from M. tuberculosis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 22-27, 28, 30, 32, 34,  36,  and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topalian et al US 2012/0177669 in view of Coccia et al. 2014 Immunology vol. 143 Suppl 2, pp. 61 Abstract No. 459 (Meeting Info: Annual Congress of the British Society for Immunology 2014, Brighton, United Kingdom, cited in IDS.
Claim 1: Topalian et al disclose a method for adjuvanting the immune response of a subject to an antigen (a phosphopeptide) using a TLR4 agonist (LPS) and QS21, said method comprising the steps:
Administering to the subject the phosphopeptide (paragraph 23 and 25).
Topalian et al disclose that adjuvants for stimulating an immune response can be used in admixture with the phosphopeptide antigen. Such adjuvant include QS21 and LPS (lipopolysaccharide). Topalian et al disclose that most agents used in admixtures with phosphopeptide can also be administered separately to the same individual and typically such separate administrations will occur within a limited time window such as within 2 hours. See paragraph 25.
Claim 2: Topalian et al disclose a method for inducing an immune response in a subject using a TLR4 agonist and QS21, said method comprising administering to the subject a phosphopeptide antigen admixed with an adjuvant for stimulating an immune response such as QS21 and LPS (TLR4 agonist).
Claims 28, 30, 32, and 34: the TLR4 agonist is a LPS. See paragraph 24.
Claim 36: the subject is a human. See paragraph 27.
Claim 39: the antigen is derived from a cancer or tumor cell. See paragraph 22.

Topalian et al disclose that the compositions comprising said phosphopeptide are administered to via intradermal or intramuscular route. See paragraph 27. The intradermal  route of administration is a route which drains to the same lymph node i.e. the dermal lymphatic network to the draining lymph nodes2.

Topalian et al does not disclose that the TLR4 agonist and QS21 are administered to a location draining to the same lymph node. Topalian et al does not disclose that the LPS and QS21 are administered separately and does not teach that the TLR4 agonist, QS21 and antigen are all administered within 6 hours or that the TLR4 agonist and QS21 are administered within 6 hours of each other. Topalian et al does not disclose that the TLR4 agonist, QS21 and antigen are all administered within 6 hours to a location draining to the same lymph node and does not disclose that the TLR4 agonist and QS21 are administered within 6 hours to a location draining to the same lymph node.
Coccia et al disclose that combining immunostimulants in adjuvants can improve the quality of the immune response to vaccines. Coccia et al disclose the adjuvant system AS01 contains both monophosphoryl lipid a ( a lipopolysaccharide) and saponin QS-21. Coccia et al disclose that using a novel statistical framework for mRNA expression analysis, they unraveled the combinatorial effect of AS01 components and identified an emergent early interferon gamma signature elicited by AS01 as early as 2 hours after injection of mice with AS01. Coccia et al disclose that their analysis of AS01 mode of action shows that combination of immunostimulants resulted in the induction of novel pathways associated with improved vaccine response.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Topalian et al such that both the TLR4 agonist and lipopolysaccharide are administered as adjuvants separately and furthermore the TLR4 agonist, QS21 and antigen administered within  6 hours; or furthermore the TLR4 agonist and QS21 are administered within  6 hours of each other, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Coccia et al disclose that  both QS21 and a lipopolysaccharide can be combined as adjuvants and Topalian et al disclose that agents 
In addition to the prima facie obviousness above, further regarding claims 22-23 and 26-27, Topalian et al disclose administration  of the phosphopeptide via the intradermal route, thus administrating the TLR4 agonist and QS21 adjuvants  or the TLR4 agonist and QS21 separately within 6 hours  or  via the same intradermal  route of administration as the phosphopeptide  would have been prima facie obvious to a person of ordinary skill in the art before the filing date of the invention.
With respect to claim 38, the combination of Topalian et al and Coccia et al renders claim 1 prima facie obvious and therefore, the immunological response observed is non-inferior to the response observed with co-formulation.

Status of the Claims
Claims 1-2 and 22-39 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tozuka et al (Journal of Dermatological Science. Vol. 82, issue 1, April 2016, pages 38-45) disclose that after capture of the antigens in the skin, they become differentiated and migrate into the draining lymph node, where they present antigenic epitopes to cells, accounting for the acquired immune response. See page 39 column 1 paragraph 3.
        2 Tozuka et al (Journal of Dermatological Science. Vol. 82, issue 1, April 2016, pages 38-45) disclose that after capture of the antigens in the skin, they become differentiated and migrate into the draining lymph node, where they present antigenic epitopes to cells, accounting for the acquired immune response. See page 39 column 1 paragraph 3.